 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 2
 3
                                                                          Apr 22, 2019
                                                                              SEAN F. MCAVOY, CLERK

 4
 5                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
 6
 7    UNITED STATES OF AMERICA,                       No.   2:11-CR-2079-WFN-14
 8                                 Plaintiff,         ORDER DISMISSING
 9              -vs-                                  INDICTMENT AND QUASHING
                                                      WARRANT
10
      MANUEL GARCIA-MENDOZA,
11                                                       UNITED STATES MARSHAL
12                                 Defendant.               ACTION REQUIRED

13
14              Pending before the Court is the Government's Motion for Dismissal Without
15   Prejudice. ECF No. 1144.           The Court has reviewed the file and Motions and is fully
16   informed. Accordingly,
17              IT IS ORDERED that:
18              1. The Government's Motion for Dismissal Without Prejudice, filed April 22, 2019,
19   ECF No. 1144, is GRANTED.
20              2. The Indictment is DISMISSED WITHOUT PREJUDICE.
21              3. The warrant is QUASHED.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel AND TO the United States Marshals Service—Action Required.
24              DATED this 22nd day of April, 2019.
25
26
27                                                   s/ Wm. Fremming Nielsen
                                                       WM. FREMMING NIELSEN
28   04-22-19                                   SENIOR UNITED STATES DISTRICT JUDGE


     ORDER
